Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 8, 2018

                                      No. 04-17-00799-CR

                                     Derri Raye LUKASIK,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR9695
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
       Kenneth A-G Lukasik, husband of appellant, filed a motion for leave to file “amici curiae
brief in support of appellant Derri Raye Lukasik’s appeal.” The Texas Court of Criminal
Appeals has held the purpose of an amicus brief is to aid the court and such a brief “cannot be
subverted to the use of a litigant in the case.” Booth v. State, 499 S.W.2d 129, 136 (Tex. Crim.
App. 1973). The brief sought to be filed by Kenneth A-G Lukasik does nothing more than
attempt to provide further support to the legal sufficiency issue raised by appellant’s attorney on
appeal. Accordingly, the motion is DENIED.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court